IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-418

                                        No. COA20-250

                                      Filed 21 June 2022

     Wake County, Nos. 15 CRS 217444, 18 CRS 001526

     STATE OF NORTH CAROLINA

                   v.

     NICODEMUS WRIGHT, Defendant.


           Appeal by Defendant from judgment entered 18 September 2019 by Judge

     Michael A. Stone in Wake County Superior Court. Heard in the Court of Appeals 13

     April 2021.


           Attorney General Joshua H. Stein, by Assistant Attorney General Robert C.
           Ennis, for the State.

           Daniel J. Dolan for defendant-appellant.


           MURPHY, Judge.


¶1         An indictment must sufficiently allege all essential elements, or the facts

     underlying all essential elements, of an offense to put a defendant on notice as to the

     offense being charged in order to grant the trial court jurisdiction to hear a felony

     case. However, an indictment need not follow hyper-technical rules to be valid. Here,

     the trial court properly recognized the validity of the indictment, which sufficiently

     alleged the underlying facts essential for each element to apprise Defendant that he
                                        STATE V. WRIGHT

                                         2022-NCCOA-418

                                        Opinion of the Court



     was charged with a failure to notify the last registering sheriff of a change of address.

¶2         Jury instructions are subject to plain error review when a defendant fails to

     preserve an alleged instructional error for appellate review, requiring a showing that

     the alleged error had a probable impact of the jury’s verdict as opposed to a possible

     impact. Here, the trial court did not plainly err in instructing the jury regarding the

     State’s burden of proof as it properly instructed that the State was required to prove

     all elements beyond a reasonable doubt. Additionally, the trial court did not plainly

     err in instructing the jury on the elements of failure to notify the last registering

     sheriff of a change of address, even assuming it erred by not indicating that there

     must be a willful failure to notify the sheriff’s office of a change of address, because

     such an error would not have had a probable impact on the jury’s verdict due to the

     clear, accurate statement of the mens rea requirement immediately prior to the

     assumed error.

¶3         A motion to dismiss for insufficiency of the evidence should be denied if, when

     viewing the evidence in the light most favorable to the State, there is substantial

     evidence of each essential element of the offense.        Here, there was substantial

     evidence of each essential element of Defendant’s failure to notify the last registering

     sheriff of a change of address and his attaining habitual felon status.

¶4         In non-capital cases, defendants have a statutory right to allocution when they

     assert that right prior to sentencing. Here, because the trial court denied Defendant
                                         STATE V. WRIGHT

                                          2022-NCCOA-418

                                        Opinion of the Court



     his right to allocution after he clearly and repeatedly articulated his desire to exercise

     this right, we vacate the trial court’s sentence and remand for a new sentencing

     hearing.

¶5         Finally, a petition for writ of certiorari is a discretionary writ that should only

     be allowed when the petition shows merit in the underlying issue. There can be no

     merit in an appeal regarding an underlying issue when the record does not show the

     order from which a defendant requests review was actually entered. An order is not

     considered entered where it has not been filed with the county clerk of court. Here,

     the civil judgment order for attorney fees for which Defendant seeks our review does

     not reflect that it was filed with the county clerk of court, and therefore there is no

     merit to the petition for writ of certiorari. We deny Defendant’s petition for writ of

     certiorari and dismiss the portion of his appeal related to the civil judgment order for

     attorney fees.

                                        BACKGROUND

¶6         Defendant Nicodemus Wright was convicted of second-degree rape in 2006. In

     November 2011, following his release from prison, he was required to enroll in the

     sex offender and public protection registry and required to inform his local sheriff’s

     office of his address in accordance with N.C.G.S. § 14-208.7. In early July 2015,

     Defendant’s registered address was a men’s shelter in Raleigh; however, on 9 July

     2015, Defendant was taken to a month-long drug treatment program in Goldsboro by
                                           STATE V. WRIGHT

                                            2022-NCCOA-418

                                           Opinion of the Court



     his post-release supervisor. Defendant left this program after two days and did not

     return to the men’s shelter. From 11 July 2015, when Defendant left the drug

     treatment program, until his eventual arrest on 4 August 2015, Defendant did not

     update his registered address. As a result, Defendant’s registered address remained

     listed as the men’s shelter in Raleigh, but he did not stay there at any point after he

     left the program.

¶7          Defendant’s former girlfriend, Linda Burt, testified that Defendant began

     staying at her home two days after his departure from the program, kept his clothes

     and books at her home during this time period, and was staying with her at the time

     of his arrest.

¶8          Following the State’s evidence, Defendant made motions to dismiss on the

     basis of the indictment being fatally defective and for insufficiency of the evidence.

     Specifically, Defendant alleged that the indictment failed to state explicitly that he

     was required to register as a sex offender and to notify the sheriff’s office of a move

     within three days. The indictment read:

                      THE JURORS FOR THE STATE UPON THEIR OATH
                      PRESENT that on or about the [4 August] 2015, in Wake
                      County, the defendant named above unlawfully, willfully
                      and feloniously did violate the North Carolina Sex
                      Offender and Public Protection Registration Program, by
                      having been convicted in Wake County Superior Court on
                      18th day of September 2006 of Second[-]Degree Rape, a
                      reportable offense and failing to notify the Sheriff of Wake
                      County of a change of address as required by [N.C.G.S.] §
                                          STATE V. WRIGHT

                                           2022-NCCOA-418

                                          Opinion of the Court



                    14-208.9. This act was done in violation of [N.C.G.S.] § 14-
                    208.11(A)(2)[.]

       The trial court denied the motions.

¶9           Defendant then presented evidence. Defendant testified that he understood

       his obligation to notify his local sheriff’s office of any address change and he had

       consistently updated his address. Defendant testified on cross-examination that, in

       2011, he had acknowledged his understanding of his obligations regarding the

       registry in writing. Additionally, Defendant testified that the Goldsboro program had

       registered him in Goldsboro and that he never lived with his girlfriend, instead

       claiming he stayed in Goldsboro until around 2 August 2015.

¶ 10         Defendant also called his post-release officer to testify. Defendant’s post-

       release officer confirmed that a program officer had indicated that the program was

       going to notify the Wayne County Sheriff’s Office of Defendant’s change of address,

       but he was unaware if this actually occurred. Defendant renewed his motions to

       dismiss at the conclusion of all evidence, and the trial court again denied the motions.

       The trial court instructed the jury, and the jury found Defendant guilty of violating

       the sex offender and public protection registry.

¶ 11         Defendant was then tried for having attained habitual felon status. Two prior

       convictions for attempted robbery and attempted criminal sale of a controlled

       substance in the fifth degree from New York were used as the first two underlying
                                  STATE V. WRIGHT

                                   2022-NCCOA-418

                                  Opinion of the Court



felonies, with the third being his second-degree rape conviction in North Carolina. At

the conclusion of the State’s evidence, Defendant made a motion to dismiss, which

the trial court denied. Defendant was found guilty of attaining habitual felon status,

and the trial court proceeded to sentencing. At sentencing, the following exchange

occurred:

             THE COURT: All right. Stand up, [Defendant]. Anything
             you want to say?

             THE DEFENDANT: Yes. I need – to say what I want to
             say, I need to get my paperwork.

             THE COURT: Well, we’re not going to do that. Anything
             you want to say to me right now before you’re sentenced?

             THE DEFENDANT: Yes. I asked to get it before I even
             came out here, and they rushed me and said, “Come on
             now.” Please. I mean, this is my chance to speak to you.

             THE COURT: Anything you want to say to me before you’re
             sentenced?

             THE DEFENDANT: Yes, I do. I have it right there in –

             THE COURT: All right. Your papers aren’t relevant right
             now. All right. Moving to sentencing, Madam Clerk, it is
             a class C on the habitual felon status, record level two. The
             sentence will be in the presumptive range. He’s sentenced
             to a minimum term of 83 months, maximum terms of 112
             months active time. He’s to receive credit for all pretrial
             confinement. All right. Good luck to you, [Defendant] . . .
             .

             MS. STROMBOTNE: Sorry, Judge. I didn’t mean to
             interrupt. I would like to enter notice of appeal in open
             court.
                                           STATE V. WRIGHT

                                            2022-NCCOA-418

                                          Opinion of the Court



                    THE COURT: All right. Enter notice of appeal.

                    THE DEFENDANT: I don’t just – I don’t get to say
                    anything now to you, Judge?

                    THE COURT: No.

¶ 12         On 18 September 2019, the trial court imposed an active sentence of 83 to 112

       months. The criminal judgment provided for $0.00 in attorney fees. On 25 October

       2019, a Non-Capital Criminal Case Trial Level Fee Application Order for Payment

       Judgment Against Indigent was signed by the trial court, purporting to approve a

       civil judgment for attorney fees in the amount of $3,562.50.

                                             ANALYSIS

¶ 13         On appeal, Defendant argues (A) “[t]he judgment must be vacated because the

       indictment charging a violation of the sex offender and public protection registry fails

       to allege three essential elements, depriving the trial court of jurisdiction and

       violating [Defendant’s] right to due process”; (B) “[Defendant] must receive a new

       trial because the trial court plainly erred by [(1)] failing to instruct the jury as to an

       element of an offense and [(2)] by misstating an element of an offense”; (C) “[t]he trial

       court erroneously denied [Defendant’s] motion to dismiss the charge of a violation of

       the sex offender and public protection registry and the charge of attaining habitual

       felon status because there was not substantial evidence of either charge”; (D) “[t]his

       case must be remanded for a new sentencing hearing because the trial court deprived

       [Defendant] of his right to allocution”; and (E) “[t]he trial court erred by ordering
                                            STATE V. WRIGHT

                                             2022-NCCOA-418

                                            Opinion of the Court



       [Defendant] to pay attorney[] fees and the attorney appointment fee without affording

       him notice and an opportunity to be heard.”1

        A. Sufficiency of the Indictment for Failure to Notify the Last Registering

                                  Sheriff of a Change of Address

¶ 14          Defendant contends the indictment fails to sufficiently allege any of the three

       essential elements of failure to notify the last registering sheriff of a change of

       address and the trial court therefore lacked jurisdiction to enter the judgment. The

       State responds that the Defendant is employing a hyper-technical reading of the

       indictment and that a plain reading reveals the essential elements are laid out, even

       if not in the most explicit terms.

                     It is well settled that a valid bill of indictment is essential
                     to the jurisdiction of the trial court to try an accused for a
                     felony. Lack of jurisdiction in the trial court due to a fatally
                     defective indictment requires the appellate court to arrest
                     judgment or vacate any order entered without authority.
                     The issue of subject matter jurisdiction may be raised at
                     any time, even for the first time on appeal. The subject
                     matter jurisdiction of the trial court is a question of law,
                     which this Court reviews de novo on appeal.

       State v. Barnett, 223 N.C. App. 65, 68, 733 S.E.2d 95, 97-98 (2012) (marks and

       citations omitted).

¶ 15          “The North Carolina Constitution guarantees that, ‘in all criminal



              Defendant has also filed a petition for writ of certiorari regarding this issue, which
              1

       we address in our discussion of this issue.
                                     STATE V. WRIGHT

                                      2022-NCCOA-418

                                     Opinion of the Court



prosecutions, every person charged with [a] crime has the right to be informed of the

accusation.’”    State v. Williams, 368 N.C. 620, 623, 781 S.E.2d 268, 270 (2016)

(quoting N.C. Const. art. I, § 23). For felonies, this often occurs by indictments, which

must contain

                [a] plain and concise factual statement in each count
                which, without allegations of an evidentiary nature,
                asserts facts supporting every element of a criminal offense
                and the defendant’s commission thereof with sufficient
                precision clearly to apprise the defendant or defendants of
                the conduct which is the subject of the accusation.

N.C.G.S. § 15A-924(a)(5) (2021). Our Supreme Court has interpreted this statute,

holding “that it is not the function of an indictment to bind the hands of the State

with technical rules of pleading, and that we are no longer bound by the ancient strict

pleading requirements of the common law.” Williams, 368 N.C. at 623, 781 S.E.2d at

270-71. “Instead, contemporary criminal pleading requirements have been designed

to remove from our law unnecessary technicalities which tend to obstruct justice.” Id.

at 623, 781 S.E.2d at 271 (marks omitted). Our statutes reflect this, providing:

                Every criminal proceeding by warrant, indictment,
                information, or impeachment is sufficient in form for all
                intents and purposes if it express[es] the charge against
                the defendant in a plain, intelligible, and explicit manner;
                and the same shall not be quashed, nor the judgment
                thereon stayed, by reason of any informality or refinement,
                if in the bill or proceeding, sufficient matter appears to
                enable the court to proceed to judgment.

N.C.G.S. § 15-153 (2021).
                                            STATE V. WRIGHT

                                             2022-NCCOA-418

                                            Opinion of the Court



¶ 16          Our caselaw has elaborated on what indictments must contain based on

       contemporary standards:

                     In order to be valid and thus confer jurisdiction upon the
                     trial court, an indictment charging a statutory offense
                     must allege all of the essential elements of the offense. The
                     indictment is sufficient if it charges the offense in a plain,
                     intelligible and explicit manner. Indictments need only
                     allege the ultimate facts constituting each element of the
                     criminal offense and an indictment couched in the
                     language of the statute is generally sufficient to charge the
                     statutory offense. While an indictment should give a
                     defendant sufficient notice of the charges against him, it
                     should not be subjected to hyper technical scrutiny with
                     respect to form. The general rule in this State and
                     elsewhere is that an indictment for a statutory offense is
                     sufficient, if the offense is charged in the words of the
                     statute, either literally or substantially, or in equivalent
                     words.

       Barnett, 223 N.C. App. at 68-69, 733 S.E.2d at 98 (marks and citations omitted).

¶ 17          Here, Defendant challenges his indictment for failure to notify the last

       registering sheriff of his change of address. This offense is described in N.C.G.S. §

       14-208.11(a)(2), which states, in relevant part, “[a] person required by this Article to

       register who willfully does . . . the following is guilty of a Class F felony: . . . Fails to

       notify the last registering sheriff of a change of address as required by this Article.”

       N.C.G.S. § 14-208.11(a)(2) (2021). The obligation to notify the last registering sheriff

       of a change of address appears in N.C.G.S. § 14-208.9(a), which states, in relevant

       part, “[i]f a person required to register changes address, the person shall report in
                                         STATE V. WRIGHT

                                           2022-NCCOA-418

                                         Opinion of the Court



       person and provide written notice of the new address not later than the third business

       day after the change to the sheriff of the county with whom the person had last

       registered.” N.C.G.S. § 14-208.9(a) (2021).

¶ 18         Based on these statutes, we have previously held that the three essential

       elements of the failure to notify the last registering sheriff of a change of address

       under N.C.G.S. § 14-208.11(a)(2) are “(1) the defendant is a person required to

       register; (2) the defendant changes his or her address; and (3) the defendant fails to

       notify the last registering sheriff of the change of address within three business days

       of the change.” Barnett, 223 N.C. App. at 69, 733 S.E.2d at 98.

¶ 19         Here, the indictment reads:

                    THE JURORS FOR THE STATE UPON THEIR OATH
                    PRESENT that on or about the [4 August] 2015, in Wake
                    County, the defendant named above unlawfully, willfully
                    and feloniously did violate the North Carolina Sex
                    Offender and Public Protection Registration Program, by
                    having been convicted in Wake County Superior Court on
                    18th day of September 2006 of Second[-]Degree Rape, a
                    reportable offense and failing to notify the Sheriff of Wake
                    County of a change of address as required by [N.C.G.S.] §
                    14-208.9. This act was done in violation of [N.C.G.S.] § 14-
                    208.11(A)(2)[.]

       We analyze each of the essential elements separately below.

       1. Required to Register

¶ 20         Defendant first contends that, like in Barnett, the indictment does not

       explicitly state Defendant was required to register. The State responds that, unlike
                                          STATE V. WRIGHT

                                           2022-NCCOA-418

                                          Opinion of the Court



       the indictment in Barnett, the indictment here instead provides the “facts indicating

       why it would be a crime for Defendant to ‘fail to provide written notice or notify the .

       . . Sheriff's Department [sic] within three business days after a change of address.’”

       Id. at 69, 733 S.E.2d at 98-99. We hold the first element is sufficiently alleged here.

¶ 21         In Barnett, we assessed the validity of an indictment that read:

                    The jurors for the State upon their oath present that on or
                    about 8 June 2010 and in Gaston County the defendant
                    named above unlawfully, willfully and feloniously did fail
                    to provide written notice or notify the Gaston County
                    Sheriff's Department [sic] within three business days after
                    a change of address as required by the North Carolina
                    General Statute 14–208.9.

       Id. at 69, 733 S.E.2d at 98. We stated:

                    While the indictment substantially tracks the statutory
                    language set forth in [N.C.G.S.] § 14–208.9(a) with respect
                    to the second and third elements of the offense, it makes no
                    reference to the first essential element of the offense, i.e.,
                    that Defendant be “a person required to register.” The
                    indictment does not allege that Defendant is a registered sex
                    offender, nor any facts indicating why it would be a crime
                    for Defendant to “fail to provide written notice or notify the
                    Gaston County Sheriff's Department [sic] within three
                    business days after a change of address.” Moreover, the
                    State’s contention that the indictment language “as
                    required by the North Carolina General Statute 14–208.9”
                    was adequate to “put Defendant on notice of the charge[]
                    and [] inform[] him with reasonable certainty the nature of
                    the crime charged” is unavailing, as “it is well established
                    that ‘“[m]erely charging in general terms a breach of [a]
                    statute and referring to it in the indictment is not
                    sufficient”’ to cure the failure to charge ‘the essentials of
                    the offense’ in a plain, intelligible, and explicit manner.”
                                          STATE V. WRIGHT

                                           2022-NCCOA-418

                                          Opinion of the Court



       Id. at 69-70, 733 S.E.2d at 98-99 (emphasis added). We ultimately concluded that the

       indictment was insufficient to confer subject matter jurisdiction on the trial court and

       vacated the defendant’s conviction without prejudice to re-prosecution. Id. at 72, 733

       S.E.2d at 100.

¶ 22         Although, like in Barnett, the indictment here does not explicitly state that

       Defendant was required to register, the indictment instead provides the factual basis

       for the requirement that he register—his conviction of the reportable offense of

       second-degree rape—and therefore is distinguishable from Barnett and complies with

       N.C.G.S. § 15A-924(a)(5) and N.C.G.S. § 15-153. See State v. Rambert, 341 N.C. 173,

       176, 459 S.E.2d 510, 512 (1995) (“[I]ndictments need only allege the ultimate facts

       constituting each element of the criminal offense.”).

¶ 23         The indictment alleges that Defendant was previously convicted of second-

       degree rape in 2006 and pleads facts that constitute the first essential element of

       failure to notify the last registering sheriff of a change of address—that Defendant

       was required to register. This satisfies the requirements of our statutes, caselaw,

       and Constitution.

       2. Change of Address

¶ 24         Defendant next contends the indictment must have specifically alleged that

       Defendant changed his address. The State responds that the indictment necessarily

       indicates that a change in address occurred. We hold that the indictment here
                                           STATE V. WRIGHT

                                            2022-NCCOA-418

                                           Opinion of the Court



       sufficiently alleges the second essential element of failing to register.

¶ 25          In State v. Reynolds, we upheld an indictment that did not state the defendant

       changed his address and instead simply stated:

                     [A]s a person required by Article 27A of Chapter 14 of the
                     General Statutes to register as a sex offender, fail to notify
                     the last registering Sheriff, Graham Atkinson, of an address
                     change by failing to appear in person and provide written
                     notice of his address after his release from incarceration[.]

       State v. Reynolds, 253 N.C. App. 359, 367-68, 800 S.E.2d 702, 708 (2017) (emphasis

       added), disc. rev. denied, 370 N.C. 693, 811 S.E.2d 159 (2018). In Reynolds, we upheld

       the indictment as it “substantially track[ed] the language of . . . the statute under

       which [the defendant] was charged, thereby providing defendant adequate notice.”

       Id. (quoting Williams, 368 N.C. at 626, 781 S.E.2d at 273).

¶ 26          Here, like in Reynolds, the indictment substantially tracks the language of

       N.C.G.S. § 14-208.11(a)(2) by stating “the defendant named above unlawfully,

       willfully and feloniously did violate the North Carolina Sex Offender and Public

       Protection Registration Program, by . . . failing to notify the Sheriff of Wake County

       of a change of address as required by [N.C.G.S.] § 14-208.9.” (Emphasis added).

       N.C.G.S. § 14-208.11(a)(2) states “[a] person required by this Article to register who

       willfully does any of the following is guilty of a Class F felony: . . . Fails to notify the

       last registering sheriff of a change of address as required by this Article.” N.C.G.S. §

       14-208.11(a)(2) (2021).    The indictment sufficiently alleges the second essential
                                         STATE V. WRIGHT

                                          2022-NCCOA-418

                                         Opinion of the Court



       element of failure to notify the last registering sheriff of a change of address—that

       Defendant changed his address—by mirroring the statutory language.

       3. Update Address within Three Days

¶ 27         Finally, Defendant contends the indictment fails to indicate that the change in

       address occurred within three business days. He argues this, in part, because the

       change in address is not sufficiently indicted; however, given our holding that the

       second element is sufficiently alleged, we need not address this portion of Defendant’s

       argument here.

¶ 28         To the extent that Defendant challenges the lack of the inclusion of “three

       business days” in the indictment, we have previously addressed this issue in State v.

       McLamb, 243 N.C. App. 486, 777 S.E.2d 150 (2015). In McLamb, we held:

                    [T]he indictment in this case, which alleged “[the]
                    defendant . . . did, as a person required by Article 27A of
                    Chapter 14 of the General Statutes to register, fail[] to
                    notify the last registering sheriff of a change of address in
                    that he moved from 1134 Renfrow Road in Clinton, North
                    Carolina, on or about [18 December] 2012 to 206 Smith Key
                    Lane in Clinton, North Carolina without notifying the
                    Sampson County Sheriff[,]” was couched in the language of
                    the statute and sufficiently alleged the third element of the
                    offense. To hold otherwise would be to subject the
                    indictment to hyper technical scrutiny where in this case,
                    over a period of months, [the] defendant failed to give any
                    notice to the sheriff of his change of address.

       Id. at 490, 777 S.E.2d at 152-53. Although Defendant’s failure to notify the Wake

       County Sheriff’s Office here did not occur over a period of months, McLamb’s holding
                                          STATE V. WRIGHT

                                           2022-NCCOA-418

                                          Opinion of the Court



       is equally applicable here as Defendant did not update his address for 24 days at the

       least, which far outlasts the statutory timeframe of three business days. Like the

       argument in McLamb, Defendant’s hyper-technical argument fails.                Defendant’s

       indictment sufficiently alleged the third essential element of failure to notify the last

       registering sheriff of a change of address—that Defendant failed to notify the Wake

       County Sheriff’s Office of his change of address within three business days of the

       change.

¶ 29         As a result, the indictment sufficiently alleged all three essential elements,

       and the trial court had jurisdiction over the case. While the indictment could have

       been more explicit as a best practice, the indictment here was sufficient to provide

       Defendant notice of the charge against him, and we will not subject it to hyper-

       technical scrutiny. See Barnett, 223 N.C. App. at 68, 733 S.E.2d at 98 (marks and

       citations omitted) (“While an indictment should give a defendant sufficient notice of

       the charges against him, it should not be subjected to hyper technical scrutiny with

       respect to form.”).

                               B. Plain Error in Jury Instruction

¶ 30         Defendant contends the trial court committed plain error in improperly

       instructing the jury on the elements of failing to update an address when,

                    [e]arly in the instruction for the offense of violating the sex
                    offender and public protection registry, the trial court did
                    not instruct the jury that the prosecution had to prove
                                           STATE V. WRIGHT

                                            2022-NCCOA-418

                                           Opinion of the Court



                      beyond a reasonable doubt that [Defendant] changed his
                      address.

       Defendant also contends the trial court erroneously instructed that Defendant must

       have willfully changed his address rather than willfully failed to report his change of

       address, when

                      [i]n the final mandate, the trial court instructed the jury
                      that if it found beyond a reasonable doubt that “the
                      defendant willfully changed the defendant’s address and
                      failed to provide written notice of the defendant’s new
                      address in person at the Sheriff’s Office no later than three
                      business days after the change of address to the Sheriff’s
                      Office in the county with whom the defendant had last
                      registered, it would be [their] duty to return a verdict of
                      guilty.”

¶ 31         “Whether a jury instruction correctly explains the law is a question of law,

       reviewable by this Court de novo.” State v. Barron, 202 N.C. App. 686, 694, 690 S.E.2d

       22, 29, disc. rev. denied, 364 N.C. 327, 700 S.E.2d 926 (2010). “This Court reviews

       jury instructions contextually and in its entirety.” See State v. Glynn, 178 N.C. App.

       689, 693, 632 S.E.2d 551, 554 (marks omitted), appeal dismissed, 360 N.C. 651, 637

       S.E.2d 180 (2006). “When reviewed as a whole, isolated portions of a charge will not

       be held prejudicial when the charge as a whole is correct. The fact that isolated

       expressions, standing alone, might be considered erroneous will afford no ground for

       a reversal.”    Id. (marks omitted).     Generally, “an error in jury instructions is

       prejudicial and requires a new trial only if ‘there is a reasonable possibility that, had
                                    STATE V. WRIGHT

                                     2022-NCCOA-418

                                    Opinion of the Court



the error in question not been committed, a different result would have been reached

at the trial out of which the appeal arises.’” State v. Castaneda, 196 N.C. App. 109,

116, 674 S.E.2d 707, 712 (2009) (quoting N.C.G.S. § 15A-1443(a) (2007)). However,

we employ a more demanding standard of prejudice when we review an unpreserved

issue for plain error:

              [T]he North Carolina plain error standard of review applies
              only when the alleged error is unpreserved, and it requires
              the defendant to bear the heavier burden of showing that
              the error rises to the level of plain error. To have an alleged
              error reviewed under the plain error standard, the
              defendant must specifically and distinctly contend that the
              alleged error constitutes plain error. Furthermore, plain
              error review in North Carolina is normally limited to
              instructional and evidentiary error.

State v. Lawrence, 365 N.C. 506, 516, 723 S.E.2d 326, 333 (2012) (marks and citations

omitted); see also N.C. R. App. P. 10(a)(4) (2022). Plain error arises when the error is

“‘so basic, so prejudicial, so lacking in its elements that justice cannot have been

done[.]’” State v. Odom, 307 N.C. 655, 660, 300 S.E.2d 375, 378 (1983) (quoting United

States v. McCaskill, 676 F.2d 995, 1002 (4th Cir.), cert. denied, 459 U.S. 1018, 74 L.

Ed. 2d. 513 (1982)). “Under the plain error rule, [a] defendant must convince this

Court not only that there was error, but that absent the error, the jury probably would

have reached a different result.” State v. Jordan, 333 N.C. 431, 440, 426 S.E.2d 692,

697 (1993).

1. Burden of Proof
                                         STATE V. WRIGHT

                                           2022-NCCOA-418

                                         Opinion of the Court



¶ 32         Here, the first error alleged by Defendant—that the trial court erred in failing

       to instruct the jury that the prosecution had to prove that Defendant changed his

       address beyond a reasonable doubt—is undermined by the transcript.                 The

       instructional language that Defendant refers to is:

                    [D]efendant has been charged with willfully failing to
                    comply with the Sex Offender Registration law. For you to
                    find [] [D]efendant guilty of this offense, the State must
                    prove three things beyond a reasonable doubt. First, that []
                    [D]efendant was a resident of North Carolina. Second, that
                    [] [D]efendant had previously been convicted of a
                    reportable offense for which [] [D]efendant must register.
                    If you find beyond a reasonable doubt that on [18
                    September 2006], in Wake County Superior Court, []
                    [D]efendant was convicted of second-degree rape, then this
                    would constitute a reportable offense for which []
                    [D]efendant must register. And, third, [] [D]efendant
                    willfully failed to provide written notice of a change of
                    address in person at the Sheriff's Office no later than three
                    business days after the change of address to the Sheriff's
                    Office in the county with whom the defendant had last
                    registered.

       (Emphasis added).

¶ 33         As an initial matter, the instruction provided indicates that all of the elements

       listed must be proven beyond a reasonable doubt. Additionally, the paragraphs

       before and after the instruction make abundantly clear that the elements must be

       proven beyond a reasonable doubt:

                    [D]efendant has entered a plea of not guilty. The fact that
                    [] [D]efendant has been indicted and charged is no evidence
                    of guilt. Under our system of justice, when a defendant
                                  STATE V. WRIGHT

                                   2022-NCCOA-418

                                  Opinion of the Court



             pleads not guilty, the defendant is not required to prove the
             defendant's innocence. [] [D]efendant is presumed to be
             innocent. The State must prove to you that [] [D]efendant
             is guilty beyond a reasonable doubt. A reasonable doubt is
             a doubt based on reason and common sense, arising out of
             some or all of the evidence that has been presented, or lack
             or insufficiency of the evidence, as the case may be. Proof
             beyond a reasonable doubt is proof that fully satisfies or
             entirely convinces you of [D]efendant’s guilt.

             ....

             If you find from the evidence beyond a reasonable doubt
             that on or about the alleged date, [] [D]efendant was a
             resident of North Carolina, that [] [D]efendant had
             previously been convicted of a reportable offense for which
             [] [D]efendant must register, and that [] [D]efendant
             willfully changed [] [D]efendant’s address and failed to
             provide written notice of [] [D]efendant’s new address in
             person at the Sheriff's Office no later than three business
             days after the change of address to the Sheriff's Office in
             the county with whom [] [D]efendant had last registered, it
             would be your duty to return a verdict of guilty. If you do
             not so find or have a reasonable doubt as to one or more of
             these things, it would be your duty to return a verdict of
             not guilty.

(Emphases added). In light of the explicit and repeated instructions that the jury

must be convinced beyond a reasonable doubt, we find no error, much less plain error,

under Defendant’s first argument regarding jury instructions. See, e.g., Glynn, 178

N.C. App. at 694, 632 S.E.2d at 555 (“Taken as a whole, the trial court’s clarifying

instructions properly set out the elements of the crime and did not lessen the State’s

burden of proof. [The] [d]efendant’s assignment of error is overruled.”).

2. Mens Rea
                                           STATE V. WRIGHT

                                            2022-NCCOA-418

                                           Opinion of the Court



¶ 34         Defendant’s second plain error argument—that the trial court erroneously

       instructed that Defendant must have willfully changed his address rather than

       willfully failed to report his change of address—is based on the following instruction2:

                    If you find from the evidence beyond a reasonable doubt
                    that on or about the alleged date, [] [D]efendant was a
                    resident of North Carolina, that [] [D]efendant had
                    previously been convicted of a reportable offense for which
                    [] [D]efendant must register, and [] [D]efendant willfully
                    changed [] [D]efendant’s address and failed to provide
                    written notice of [] [D]efendant’s new address in person at
                    the Sheriff’s Office no later than three business days after
                    the change of address to the Sheriff’s Office in the county
                    with whom [] [D]efendant had last registered, it would be
                    [your] duty to return a verdict of guilty.

       (Emphasis added). Defendant contends:

                    The final mandate erroneously instructed the jury that [it]
                    must find that [Defendant] willfully changed his address,
                    not that he willfully failed to report his change of address.
                    There is a significant difference between willfully changing
                    an address and failing to report the change, as opposed to
                    changing an address and willfully failing to report the
                    change. The trial court’s instruction misstated the mens
                    rea requirement that the [General Assembly] has imposed
                    on the offense. The erroneous instructions were confusing
                    and they lowered the State’s burden of proof.



             2  We note that this portion of the jury instruction verbatim tracks the pattern jury
       instruction for failure to notify the last registering sheriff of a change of address. See
       N.C.P.I.—Crim. 207.75 (2021). Although pattern jury instructions “have neither the force
       nor the effect of law, [our Supreme Court has] often approved of jury instructions that are
       consistent with the pattern instructions.” State v. Walston, 367 N.C. 721, 731, 766 S.E.2d
       312, 318-19 (2014) (marks and citations omitted).
                                            STATE V. WRIGHT

                                             2022-NCCOA-418

                                            Opinion of the Court



¶ 35          If the jury interpreted the instruction in the manner suggested by Defendant,3

       assuming this was an error, such an erroneous instruction did not constitute plain

       error because it was not sufficiently prejudicial. The immediately preceding portion

       of the jury instructions provided:

                     [D]efendant has been charged with willfully failing to
                     comply with the Sex Offender Registration law. For you to
                     find [] [D]efendant guilty of this offense, the State must
                     prove three things beyond a reasonable doubt. First, that
                     [] [D]efendant was a resident of North Carolina. Second,
                     that [] [D]efendant had previously been convicted of a
                     reportable offense for which [] [D]efendant must register.
                     If you find beyond a reasonable doubt that on [18
                     September 2006], in Wake County Superior Court, []
                     [D]efendant was convicted of second-degree rape, then this
                     would constitute a reportable offense for which the
                     defendant must register.      And, third, [] [D]efendant
                     willfully failed to provide written notice of a change of
                     address in person at the Sheriff’s Office no later than three
                     business days after the change of address to the Sheriff’s
                     Office in the county with whom [] [D]efendant had last
                     registered.

       (Emphasis added). Considering this prior instruction, the jury was informed that the

       Defendant must have willfully failed to provide written notice of the change of



              3  We believe that another logical interpretation of this instruction would be for
       “willfully” to modify both the change of address and failure to provide written notice of the
       new address. If this were how the jury interpreted this language, there would be no
       prejudicial error as such an interpretation would increase the showing required by the State
       to attain a conviction. See State v. Farrar, 361 N.C. 675, 679, 651 S.E.2d 865, 867 (2007)
       (“[T]he trial court’s charge to the jury in this case [benefited] [the] defendant, because the
       instructions required the State to prove more elements than those alleged in the indictment.
       Therefore, there was no prejudicial error in the instructions.”).
                                          STATE V. WRIGHT

                                           2022-NCCOA-418

                                          Opinion of the Court



       address. See, e.g., State v. Harris, 222 N.C. App. 585, 590, 730 S.E.2d 834, 838 (“Both

       instructions reiterated multiple times that the State must prove that [the] defendant

       was the perpetrator of each of the crimes. Given in connection with the entire jury

       instruction, the trial court’s jury instruction substantively included an instruction

       regarding identity. [The] [d]efendants cannot show that the trial court’s failure to

       give a separate instruction on identity beyond that included in the armed robbery

       instruction caused the jury to reach a verdict convicting [the] defendants that it

       probably would not have reached had a separate instruction been given.”), disc. rev.

       denied sub nom, State v. Whitaker, 366 N.C. 413, 736 S.E.2d 175 (2012), cert. denied,

       569 U.S. 952, 185 L. Ed. 2d 876 (2013). Additionally, we “presume[] that jurors follow

       the trial court’s instructions.” State v. Steen, 352 N.C. 227, 249, 536 S.E.2d 1, 14

       (2000), cert. denied, 531 U.S. 1167, 148 L. Ed. 2d 997 (2001). Thus, we presume the

       jury interpreted the allegedly unclear instruction in conjunction with the instruction

       clearly indicating that Defendant must have willfully failed to provide written notice.

       When these two portions are read together, the jury instructions required the jury to

       find a willful failure to provide written notice of a change in address. Even assuming

       this instruction was erroneous, it was not prejudicial as it was not probable that any

       lack of clarity as to what “willfully” modified impacted this jury’s verdict. Instead, it

       was resolved by the prior jury instructions.

¶ 36         The trial court did not commit plain error when instructing the jury.
                                          STATE V. WRIGHT

                                           2022-NCCOA-418

                                          Opinion of the Court



                        C. Motion to Dismiss for Insufficient Evidence

¶ 37         Defendant contends the trial court also improperly denied his motion to

       dismiss the charge of failure to notify the last registering sheriff of a change of

       address because there was insufficient evidence that Defendant willfully failed to

       notify the Wake County Sheriff’s Office of the change in address. Defendant also

       argues the trial court erred as there was insufficient evidence that Defendant

       committed two of the underlying felonies used to establish that he attained habitual

       felon status.

¶ 38         “This Court reviews the trial court’s denial of a motion to dismiss de novo.”

       State v. Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29, 33 (2007). “‘Upon [a] defendant’s

       motion for dismissal, the question for the Court is whether there is substantial

       evidence (1) of each essential element of the offense charged, or of a lesser offense

       included therein, and (2) of [the] defendant’s being the perpetrator of such offense. If

       so, the motion is properly denied.’” State v. Fritsch, 351 N.C. 373, 378, 526 S.E.2d

       451, 455 (quoting State v. Barnes, 334 N.C. 67, 75, 430 S.E.2d 914, 918 (1993)), cert.

       denied, 531 U.S. 890, 148 L. Ed. 2d 150 (2000). “Substantial evidence is such relevant

       evidence as a reasonable mind might accept as adequate to support a conclusion.”

       State v. Smith, 300 N.C. 71, 78-79, 265 S.E.2d 164, 169 (1980). “In making its

       determination, the trial court must consider all evidence admitted, whether

       competent or incompetent, in the light most favorable to the State, giving the State
                                         STATE V. WRIGHT

                                          2022-NCCOA-418

                                         Opinion of the Court



       the benefit of every reasonable inference and resolving any contradictions in its

       favor.” State v. Rose, 339 N.C. 172, 192, 451 S.E.2d 211, 223 (1994), cert. denied, 515

       U.S. 1135, 132 L. Ed. 2d 818 (1995).

                    Circumstantial evidence may withstand a motion to
                    dismiss and support a conviction even when the evidence
                    does not rule out every hypothesis of innocence. If the
                    evidence presented is circumstantial, the court must
                    consider whether a reasonable inference of [the]
                    defendant’s guilt may be drawn from the circumstances.
                    Once the court decides that a reasonable inference of [the]
                    defendant’s guilt may be drawn from the circumstances,
                    then it is for the jury to decide whether the facts, taken
                    singly or in combination, satisfy [it] beyond a reasonable
                    doubt that the defendant is actually guilty.

       Fritsch, 351 N.C. at 379, 526 S.E.2d at 455 (marks and citation omitted).

       1. Sufficient Evidence of Defendant’s Failure to Notify the Last Registering

       Sheriff of a Change of Address

¶ 39         Defendant argues the evidence of his willful failure to notify the Wake County

       Sheriff's Office of his change of address was insufficient because he was involuntarily

       moved to another county for his drug treatment and had previously willingly

       complied with the registration requirements. However, the evidence shows, at a

       minimum, that Defendant willfully failed to update his address following his

       departure from the drug treatment program within the time provided by the statute.

¶ 40          We have held:

                    ‘‘Willful” as used in criminal statutes means the wrongful
                                             STATE V. WRIGHT

                                              2022-NCCOA-418

                                            Opinion of the Court



                     doing of an act without justification or excuse, or the
                     commission of an act purposely and deliberately in
                     violation of law.

                     The word wil[l]ful, used in a statute creating a criminal
                     offense, means something more than an intention to do a
                     thing. It implies the doing [of] the act purposely and
                     deliberately, indicating a purpose to do it without
                     authority—careless whether he has the right or not—in
                     violation of law, and it is this which makes the criminal
                     intent without which one cannot be brought within the
                     meaning of a criminal statute.

       State v. Moore, 240 N.C. App. 465, 478, 770 S.E.2d 131, 141 (citation omitted), disc.

       rev. denied, 368 N.C. 353, 776 S.E.2d 854 (2015).

¶ 41          The evidence, in the light most favorable to the State, shows that Defendant

       was aware of his obligation to update his address,4 and was capable of updating his

       address, but did not. In the light most favorable to the State, the evidence indicates

       that Defendant left the treatment program in Wayne County on 11 July 2019.

       Defendant was not found at his former address at the men’s shelter, and the shelter

       records reflect that he did not stay there from 11 July 2019 until his arrest on 4

       August 2019. Instead, based on the testimony of Defendant’s then-girlfriend, it

       appears Defendant stayed at her home in Wake County starting on 13 July 2019 until

       the time of his arrest. As a whole, the evidence, when viewed in the light most



              4 This is supported by Defendant’s testimony acknowledging his knowledge of this
       obligation, his signature on forms indicating his obligations to register, and his past conduct
       in updating his address when he has moved.
                                             STATE V. WRIGHT

                                              2022-NCCOA-418

                                             Opinion of the Court



       favorable to the State, makes clear that Defendant did not update the Wake County

       Sheriff’s Office of his change of address from the men’s shelter within three business

       days of his change of address.5 Furthermore, when viewed in the light most favorable

       to the State, the evidence shows Defendant understood his obligation to notify his

       last registered sheriff’s office when he moved. Based on these showings, we conclude

       that Defendant’s failure to notify the Wake County Sheriff’s Office of his change of

       address was done “purposely and deliberately, indicating a purpose to do it without

       authority—careless whether he has the right or not—in violation of law,” and was

       thus willful. Id. Accordingly, the trial court did not err.

       2. Sufficient Evidence of the Felonies Underlying Defendant Having

       Attained Habitual Felon Status

¶ 42           In terms of the sufficiency of the underlying convictions for Defendant having

       attained habitual felon status, Defendant argues there was no evidence indicating

       the date that the first and second prior felonies were committed. Defendant contends

       this is problematic because it thwarts efforts to determine if there was an overlap

       between when the felonies occurred or if Defendant was of age. See N.C.G.S. § 14-

       7.1(c) (2021) (“For the purposes of this Article, felonies committed before a person

       attains the age of 18 years shall not constitute more than one felony. The commission



               5   We note there the relevant time period here is from 13 July 2019 until 4 August
       2019.
                                             STATE V. WRIGHT

                                              2022-NCCOA-418

                                             Opinion of the Court



       of a second felony shall not fall within the purview of this Article unless it is

       committed after the conviction of or plea of guilty to the first felony.”). The parties

       dispute whether our caselaw requires this evidence to survive a motion to dismiss.

       However, assuming—without deciding—the evidence is required, there was evidence,

       when viewed in the light most favorable to the State, that reflects the date the first

       and second prior felonies were committed.

¶ 43          The trial court admitted State’s Exhibit 7-H, which is a criminal record for

       Defendant developed from the Division of Criminal Information.                    This exhibit

       contains an incident date for each offense included, information regarding the

       disposition of the case, and information regarding sentencing in the case. 6 For the

       first two offenses constituting the underlying felonies here—first-degree attempted

       robbery and fifth-degree attempted criminal sale of a controlled substance—the

       incident date is represented to be the same as the arrest date. For Defendant’s

       conviction for first-degree attempted robbery, the exhibit shows, in the light most

       favorable to the State, that Defendant committed the offense on the incident date of

       18 December 1995 and pleaded guilty to the offense on 16 October 1997.                       For

       Defendant’s conviction for fifth-degree attempted criminal sale of a controlled




              6  Defendant contends that we do not know what the “incident date” means; however,
       in the light most favorable to the State, we can reasonably infer that the “incident date” refers
       to the date the offense was committed.
                                          STATE V. WRIGHT

                                           2022-NCCOA-418

                                          Opinion of the Court



       substance, the exhibit shows, in the light most favorable to the State, that Defendant

       committed the offense on the incident date of 7 April 2000 and pleaded guilty to the

       offense on 5 July 2001. Finally, for Defendant’s conviction for second-degree rape,

       the exhibit shows, in the light most favorable to the State, that Defendant committed

       the offense on 3 September 20057 and pleaded guilty to the offense on 18 September

       2006. State’s Exhibit 7-H also contains Defendant’s date of birth, 24 May 1975.

¶ 44         Using this information from State’s Exhibit 7-H, in the light most favorable to

       the State, we hold that each underlying felony conviction used to conclude that

       Defendant attained habitual felon status was committed after Defendant pleaded

       guilty to the previous offense used. Additionally, we hold that all of the underlying

       offenses occurred after Defendant had attained the age of eighteen, with the earliest

       occurring when Defendant was 20 years old.

¶ 45         As a result, when viewed in the light most favorable to the State, there was

       sufficient evidence of the dates of offenses of these felonies to determine that there

       was no overlap between the date of the commission of the felonies and the date of the

       preceding felony’s conviction. Also, it appears Defendant had attained the age of 18

       years old for all of the underlying offenses. As a result, the evidence underlying the

       first and second prior felonies was sufficient to survive Defendant’s motion to dismiss.



             7 Defendant acknowledges that the State presented sufficient evidence regarding the
       dates concerning the second-degree rape charge.
                                        STATE V. WRIGHT

                                         2022-NCCOA-418

                                        Opinion of the Court



                                    D. Right to Allocution

¶ 46         Defendant contends that the trial court improperly deprived him of the right

       to allocution when the following exchange occurred at sentencing:

                   THE COURT: All right. Stand up, [Defendant]. Anything
                   you want to say?

                   DEFENDANT: Yes. I need -- to say what I want to say, I
                   need to get my paperwork.

                   THE COURT: Well, we’re not going to do that. Anything
                   you want to say to me right now before you’re sentenced?

                   DEFENDANT: Yes. I asked to get it before I even came
                   out here, and they rushed me and said, “Come on now.”
                   Please. I mean, this is my chance to speak to you.

                   THE COURT: Anything you want to say to me before you’re
                   sentenced?

                   DEFENDANT: Yes, I do. I have it right there in --

                   THE COURT: All right. Your papers aren’t relevant right
                   now. All right. Moving to sentencing, Madam Clerk, it is
                   a class C on the habitual felon status, record level two. The
                   sentence will be in the presumptive range. He’s sentenced
                   to a minimum term of 83 months, maximum terms of 112
                   months active time. He’s to receive credit for all pretrial
                   confinement. All right. Good luck to you, [Defendant] . . .
                   .

                   [DEFENSE COUNSEL]: Sorry, Judge. I didn’t mean to
                   interrupt. I would like to enter notice of appeal in open
                   court.

                   THE COURT: All right. Enter notice of appeal.

                   DEFENDANT: I don’t just -- I don’t get to say anything now
                   to you, Judge?
                                          STATE V. WRIGHT

                                          2022-NCCOA-418

                                         Opinion of the Court



                    THE COURT: No.

¶ 47         N.C.G.S. § 15A-1334(b) reads “[t]he defendant at the hearing may make a

       statement in his own behalf.” N.C.G.S. § 15A-1334(b) (2021). In a past case involving

       the right to allocution, we have stated:

                    [A]llocution, or a defendant’s right to make a statement in
                    his own behalf before the pronouncement of a sentence,
                    was a right granted a defendant at common law. The
                    United States Supreme Court has also emphasized the
                    significance of this right, observing that “the most
                    persuasive counsel may not be able to speak for a
                    defendant as the defendant might, with halting eloquence,
                    speak for himself.”

                    Our appellate cases have held that where defense counsel
                    speaks on the defendant’s behalf and the record does not
                    indicate that the defendant asked to be heard, the statute
                    does not require the court to address the defendant and
                    personally invite him or her to make a statement. [N.C.
                    G.S.] § 15A-1334, while permitting a defendant to speak at
                    the sentencing hearing, does not require the trial court to
                    personally address the defendant and ask him if he wishes
                    to make a statement in his own behalf.

                    However, a trial court’s denial of a defendant's request to
                    make a statement prior to being sentenced is reversible
                    error that requires the reviewing court to vacate the
                    defendant’s sentence and remand for a new sentencing
                    hearing.

       State v. Jones, 253 N.C. App. 789, 797, 802 S.E.2d 518, 523-24 (2017) (quoting Green

       v. United States, 365 U.S. 301, 304, 5 L. Ed. 2d 670, 673 (1961)) (marks and citations

       omitted); see also State v. Miller, 137 N.C. App. 450, 461, 528 S.E.2d 626, 632 (2000)

       (marks and citations omitted) (“[N.C.G.S.] § 15A-1334(b) expressly gives a non-capital
                                           STATE V. WRIGHT

                                            2022-NCCOA-418

                                           Opinion of the Court



       defendant the right to make a statement in his own behalf at his sentencing hearing

       if the defendant requests to do so prior to the pronouncement of sentence. Because

       the trial court failed to do so, we must remand these cases for a new sentencing

       hearing.”).

¶ 48         Here, we conclude Defendant’s right to allocution was violated. Once the trial

       court asked Defendant if he had anything to say, Defendant made an unambiguous

       request to make a statement. Defendant proceeded to request that he receive his

       papers, which the trial court refused to allow.8 In the exchange with the trial court,

       Defendant had three opportunities to make a statement without the papers; however,

       each opportunity he spent discussing his desire for his papers.

¶ 49         On this Record, we hold the trial court committed reversible error by denying

       Defendant his statutory right to allocution. N.C.G.S. § 15A-1334(b) states “[t]he

       defendant at the hearing may make a statement in his own behalf.” N.C.G.S. § 15A-

       1334(b) (2021). Further, our caselaw unambiguously holds “a trial court’s denial of a

       defendant’s request to make a statement prior to being sentenced is reversible error

       that requires the reviewing court to vacate the defendant’s sentence and remand for

       a new sentencing hearing.” Jones, 253 N.C. App. at 797, 802 S.E.2d at 524. We have




             8 We are unaware of any statute or caselaw that obligates the trial court to permit a
       defendant to receive papers to aid in a statement to the trial court, and we make no ruling
       regarding this request.
                                          STATE V. WRIGHT

                                           2022-NCCOA-418

                                          Opinion of the Court



       applied the rule to broader circumstances and “have held that a trial court effectively

       denied a defendant the right to be heard prior to sentencing even when the court did

       not explicitly forbid the defendant to speak.” Id. at 798, 802 S.E.2d at 524. In Jones,

       we held:

                    Our review of the transcript shows that the trial court was
                    informed that [the] defendant wished to address the court
                    and that the trial court acknowledged this request.
                    However, during [the] defense counsel’s presentation, the
                    court indicated that it had already decided how to sentence
                    [the] defendant. After hearing from a detective who had
                    investigated the case, the trial court became impatient,
                    asking if those present expected the court to give [the]
                    defendant ‘a merit badge’ and accusing them of portraying
                    [the] defendant as ‘a choir boy.’ Immediately thereafter,
                    the trial court pronounced judgment. We conclude that, on
                    the facts of this case, [the] defendant was denied the
                    opportunity to be heard prior to entry of judgment.

       Id. at 802, 802 S.E.2d at 526. Similarly, in State v. Griffin, we held:

                    [the] defense counsel could have reasonably interpreted the
                    trial judge’s statement [that it ‘would be a big mistake’ to
                    permit the defendant to speak at sentencing] to mean that
                    the defendant would receive a longer sentence if he
                    testified. Accordingly, we find that the defendant’s right to
                    testify under [N.C.G.S.] § 15A-1334(b) was effectively
                    chilled by the trial judge’s comment.

       State v. Griffin, 109 N.C. App. 131, 133, 425 S.E.2d 722, 723 (1993).

¶ 50         Like in Jones and Griffin, we believe this case presents a circumstance

       justifying remand for a new sentencing hearing, despite the facts here being less

       egregious. Due to the clear invocation of Defendant’s right to allocution, the trial
                                         STATE V. WRIGHT

                                          2022-NCCOA-418

                                         Opinion of the Court



       court should have indicated that Defendant was not going to be permitted to receive

       his papers and clarify whether Defendant was still interested in making a statement

       without his papers before it proceeded to sentencing.         Instead, the trial court

       summarily indicated “we’re not going to do that. Anything you want to say to me

       right now before you’re sentenced?”9

¶ 51         We acknowledge that there is caselaw indicating that “[N.C.G.S.] § 15A-1334,

       while permitting a defendant to speak at the sentencing hearing, does not require the

       trial court to personally address the defendant and ask him if he wishes to make a

       statement in his own behalf.” State v. McRae, 70 N.C. App. 779, 781, 320 S.E.2d 914,

       915 (1984), disc. rev. denied, 313 N.C. 175, 526 S.E.2d 35 (1985). To some extent, this

       suggests that if a defendant fails to take advantage of his opportunity to exercise his

       right to allocution, he waives it. See also State v. Rankins, 133 N.C. App. 607, 613,

       515 S.E.2d 748, 752 (1999) (“The purpose of allocution is to afford [a] defendant an

       opportunity to state any further information which the trial court might consider

       when determining the sentence to be imposed.”).          However, there is no binding

       caselaw that holds a defendant waives his right to allocution where there is a clear




             9  The Record does not indicate how much time passed between the trial court’s
       question and pronouncement of Defendant’s sentence.
                                             STATE V. WRIGHT

                                              2022-NCCOA-418

                                             Opinion of the Court



       invocation of the right to allocution and an attempt to make a statement.10

¶ 52          We find Griffin and Jones to present similar factual scenarios. Ultimately, like

       in Griffin and Jones, we conclude the trial court effectively denied Defendant the

       opportunity to allocute by foreclosing his opportunity without clearly indicating

       Defendant would only be allowed to make a statement without his papers and

       inquiring into Defendant’s interest in doing so. We vacate Defendant’s sentence and




              10  The closest our caselaw comes is in State v. Moseley and in State v. Pearson, an
       unpublished case. In Moseley, the trial court granted the defendant’s motion for allocution;
       but, “when given the opportunity at the appropriate stage of the proceedings, [the] defendant
       failed to remind the trial court of his wish to allocute.” State v. Moseley, 338 N.C. 1, 53-54,
       449 S.E.2d 412, 444 (1994), cert. denied, 514 U.S. 1091, 131 L. Ed. 2d 738 (1995). Our
       Supreme Court reasoned that “[s]ince [the] defendant does not have a constitutional,
       statutory, or common law right to allocution [at the conclusion of a capital sentencing
       proceeding] and since [the] defendant failed to remind the court of his desire to speak to the
       jury at the appropriate stage of the case, we conclude that there was no error.” Id. at 54, 449
       S.E.2d at 444. This case is distinct from Moseley in that Defendant does have a statutory
       right to allocution upon invoking it in a non-capital case and Defendant did not fail to assert
       his right at the appropriate time.
               In Pearson, we held:
                       [The] defendant was given the opportunity to make a statement.
                       However, rather than address issues related to sentencing, [the]
                       defendant complained about the performance of his attorney.
                       Thus, we conclude that the trial court did not abuse its discretion
                       by refusing to allow [the] defendant to continue his statement.
       State v. Pearson, No. COA04-585, 168 N.C. App. 409, 2005 WL 221503, at *3 (2005)
       (unpublished). In addition to being unpublished, and therefore non-binding, Pearson is also
       distinct from the facts sub judice. Defendant did not use his opportunity to complain about
       something unrelated to his right to allocution; instead, Defendant attempted to gain access
       to papers that he intended to use to exercise his right to allocution. Indeed, each time
       Defendant spoke, he indicated his intent to exercise his right to allocution.
               In light of the factual differences in Moseley and Pearson, in addition to Pearson being
       unpublished, we do not find them controlling or persuasive on this issue.
                                            STATE V. WRIGHT

                                             2022-NCCOA-418

                                            Opinion of the Court



       remand for a new sentencing hearing. See Jones, 253 N.C. App. at 797, 802 S.E.2d

       at 524.

                                           E. Attorney Fees

¶ 53          Defendant argues the trial court improperly entered a civil judgment for

       attorney fees without notice or opportunity to be heard regarding the fees. However,

       Defendant did not properly appeal this issue11 and instead filed a petition for writ of

       certiorari to seek our review.

¶ 54          We may issue a writ of certiorari “in appropriate circumstances.” N.C. R. App.

       P. 21(a)(1) (2022). A writ of certiorari is discretionary, “to be issued only for good and

       sufficient cause shown.” State v. Rouson, 226 N.C. App. 562, 564, 741 S.E.2d 470, 471

       (citation omitted), disc. rev. denied, 367 N.C. 220, 747 S.E.2d 538 (2013). “A petition

       for the writ must show merit or that error was probably committed below.” Id. at

       563-64, 741 S.E.2d at 471.

¶ 55          Here, because there are no civil judgments entered against him for attorney

       fees in the Record, we deny Defendant’s petition for writ of certiorari and do not reach

       the underlying issue. “[A] judgment is entered when it is reduced to writing, signed

       by the judge, and filed with the clerk of court[.]” N.C.G.S. § 1A-1, Rule 58 (2017)



              11 On 18 September 2019, Defendant was sentenced and entered oral notice of appeal,
       with written notice of appeal being entered on 20 September 2019. However, subsequently,
       the order for attorney fees was entered on 25 October 2019. As a result, Defendant’s original
       notice of appeal did not include the order as it was entered prior to the attorney fees order.
                                          STATE V. WRIGHT

                                           2022-NCCOA-418

                                          Opinion of the Court



       (emphasis added); see also In re Thompson, 232 N.C. App. 224, 228, 754 S.E.2d 168,

       171 (2014) (“Because the order was not filed, it was not entered.”). Although there is

       a civil judgment order for attorney fees in the Record, there is no indication it has

       been filed with the Wake County Clerk of Court. As a result, “[w]e lack subject matter

       jurisdiction to review an appeal from an order for attorney[] fees not entered as a civil

       judgment. [A] [d]efendant will not be prejudiced unless and until a civil judgment is

       entered.” State v. Hutchens, 272 N.C. App. 156, 160, 846 S.E.2d 306, 310 (2020).

¶ 56         We deny Defendant’s petition for writ of certiorari as it is without merit due to

       the lack of evidence that a judgment was entered against Defendant that he may

       appeal from.    We dismiss the portion of Defendant’s appeal regarding the civil

       judgment for attorney fees.

                                          CONCLUSION

¶ 57         Defendant’s indictment sufficiently alleged the essential elements of failure to

       notify the last registering sheriff of a change of address under N.C.G.S. § 14-

       208.11(a)(2), bestowing the trial court jurisdiction over the case. Additionally, the

       trial court did not plainly err in its jury instructions and properly denied Defendant’s

       motions to dismiss. However, the trial court denied Defendant his statutory right to

       allocution, requiring us to vacate Defendant’s sentence and remand for a new

       sentencing hearing. Finally, we deny Defendant’s petition for writ of certiorari and

       dismiss his argument regarding attorney fees.
                          STATE V. WRIGHT

                           2022-NCCOA-418

                          Opinion of the Court



    NO ERROR IN PART; NO PLAIN ERROR IN PART; VACATED AND

REMANDED FOR NEW SENTENCING HEARING IN PART; DISMISSED IN

PART.

    Judges INMAN and WOOD concur.